Filed 8/2/22 In re L.B. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

In re L.B., a Person Coming                                  B313519
Under the Juvenile Court Law.
                                                             Los Angeles County
LOS ANGELES COUNTY                                           Super. Ct. No. 21CCJP00081A
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

M.B.,

         Defendant and Appellant.

      APPEAL from orders of the Superior Court of Los Angeles
County, Stephen C. Marpet, Judge Pro Tempore of the Juvenile
Court. Affirmed.
      Jesse F. Rodriguez, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Stephen Watson, Deputy County
Counsel, for Plaintiff and Respondent.
                                     _________________________
       Mother challenges the juvenile court’s jurisdiction finding
declaring her daughter a dependent of the court and disposition
orders on the ground the court exceeded its jurisdiction under
the Uniform Child Custody Jurisdiction and Enforcement Act
(UCCJEA; Fam. Code., §§ 3400 et seq.).1 We affirm.
                           BACKGROUND
       Mother and father are the parents of L.B., born April 2020.
Father is not a party to this appeal. When this dependency case
began in December 2020, mother lived in Los Angeles, and father
lived in Iowa. Mother and father lived together in California
from about January 2019 to March 2020, when father moved
to Iowa to stay with family. Mother flew to Iowa in March
to visit father, for about three and a half weeks, at paternal
grandmother’s home. Mother returned to California in April
2020 and gave birth to L.B. In June 2020, mother and L.B.
visited father in Iowa. After 28 days, on July 1, 2020, mother
returned to California with L.B.
       The day before mother left Iowa, on June 30, 2020, father
and paternal grandmother allegedly would not let mother leave
with the baby. Police officers arrived, and mother told them
she had hit father in the face with the back of her hand after
he had pushed her.2

1     Undesignated statutory references are to the Family Code
unless otherwise indicated.
2      In October 2020, the Iowa Department of Human Services
investigated the family based on allegations arising from the
June 30, 2020 incident. The department found the risk to L.B.
was minor, isolated, and unlikely to reoccur given mother was
living in Los Angeles, and closed the case.




                                2
       On July 6, 2020, father filed a custody, visitation, and
support petition with the Iowa court. In September 2020, the
Iowa court determined L.B.’s home state was Iowa. The family
division of the Los Angeles Superior Court—where mother had
filed an ex parte application—deferred jurisdiction of the matter
to the Iowa court. On October 12, 2020, the Iowa court entered
a temporary custody order awarding parents joint legal custody
of L.B., and awarding mother primary physical care. Parents
were to alternate parenting time of L.B. every three weeks.
       The Los Angeles County Department of Children and
Family Services (Department) became involved with the family
in late December 2020. Father had traveled to California for
his court-ordered holiday visitation with L.B. He booked a hotel
room for a week so he could spend time with L.B. and mother
together. On December 28, 2020, father fell asleep or passed out
—while lying on the bed with L.B.—after taking medication.3
Mother, who was leaving for work, could not awaken him
and called 911. Paramedics arrived and injected father with
something to revive him.4 Father was taken to the hospital
but left without seeing a doctor.

3      Father told the social worker he had taken his prescribed
anxiety medication—a form of Xanax—that morning. He said
he later took Nyquil because he wasn’t feeling well. He then
fell asleep while L.B. was in his care, but mother was present
to supervise the child. Father revealed he had used marijuana
in the past but not since mother became pregnant. Mother said
father had a history of abusing prescription drugs and marijuana.
4    The Department later learned the paramedics gave father
Narcan.




                                3
       On December 30, 2020, mother and father had an
argument while in the hotel room with L.B. Father said
the argument was over custody, but mother said it was over
broken pills and dust she saw on the bathroom counter.
Allegedly, mother tried to leave with L.B., but father grabbed
her arm and pushed her onto the bed while she was holding L.B.
Mother then slapped father. She called the police and was
arrested. She was released the next day; the prosecutor
declined to file criminal charges.
       The Department detained L.B. from father with an
emergency removal order. On January 8, 2021, the Department
filed a juvenile dependency petition on behalf of L.B. under
Welfare and Institutions Code section 300 (section 300),
subdivisions (a) and (b)(1), based on: parents’ history of engaging
in violent verbal and physical altercations in the presence of L.B.,
including the June 30 and December 30, 2020 incidents; father’s
history of substance abuse and current abuse of marijuana
and prescription medication, including the December 28, 2020
incident; and mother’s failure to protect L.B.
       At the January 13, 2021 detention hearing, after granting
father’s request for a one-day continuance, the court made
emergency detention findings, temporarily detained L.B.
from father, and placed the child in mother’s care under the
Department’s supervision. As the UCCJEA appeared to be
an issue, the court ordered parents to submit declarations
about their time in California and in Iowa.
       The next day, mother and father each filed a declaration
as ordered. In her declaration, mother argued California was
the appropriate jurisdictional venue. At the continued hearing,
the court recognized the ongoing family law case in Iowa and




                                 4
stated it would contact the judge there to see if the dependency
matter should be tried in Iowa. The court ordered L.B. remain
detained from father and released to mother, granted parents’
requests for mutual temporary restraining orders, and granted
reasonable monitored visitation in California for father. The
court continued the matter to January 28, 2021 to address
the UCCJEA/jurisdictional issues further.
       On January 28, 2021, the court informed the parties it
would be following up with “the out of state judge” about the
jurisdictional issues in the case and again continued the matter.
On February 4, 2021, the court held a trial setting conference.
Counsel and parents were present. The court informed the
parties it had spoken to the judge in Iowa and determined
California was the appropriate jurisdictional court to hear
L.B.’s case.5
       The court convened a jurisdiction hearing on May 3 and 5,
2021. Parents, maternal and paternal grandmothers, and
the emergency response social worker testified. The court
found the evidence insufficient to sustain the allegations about
father’s substance abuse, but sustained the petition’s remaining
allegations related to parents’ violent conduct, amended by
interlineation. The court declared L.B. a dependent of the
juvenile court, released the child to parents, ordered parents
to work out a shared custody arrangement following the terms
of the Iowa custody order, and terminated its jurisdiction pending
receipt of a juvenile custody order. The court wanted the custody


5     The reporter’s transcript of that hearing is not part of the
appellate record.




                                 5
order to “indicat[e] just exactly what I’ve done so . . . the court
in Iowa can get a copy of it and understand the status.”
       The Department moved the court to retain jurisdiction
and reopen the case for it to present additional evidence of
father’s substance abuse. On May 13, 2021, the court denied
the Department’s motion. It signed and entered a juvenile
custody order that mirrored the terms of the Iowa order, stated
parents were to follow the custody schedule outlined in the
existing Iowa family law order, and referenced the Iowa court
case number. The court then terminated its jurisdiction. The
next day, the Department and minor’s counsel unsuccessfully
applied for rehearing. Mother appealed from the court’s May 5
and 13, 2021 orders. The Department cross-appealed.6
                            DISCUSSION
       For the first time on appeal, mother contends the juvenile
court exceeded the scope of its jurisdiction under the UCCJEA
by adjudicating the section 300 petition. She asks us to reverse
the jurisdiction finding and vacate the disposition orders.
The Department contends mother’s appeal must be dismissed
because below she argued the juvenile court was the appropriate
jurisdictional forum to hear L.B.’s case and expressly consented
to the juvenile court exercising its jurisdiction to adjudicate
the petition. Mother argues she has not forfeited the issue
because the juvenile court’s error was not merely a procedural
one, but “a violation of a clear restriction or limitation on
the court’s power to act.”



6     We dismissed the Department’s appeal at its request.




                                 6
       The issue of whether the UCCJEA confers fundamental
subject matter jurisdiction is unsettled. (Compare In re J.W.
(2020) 53 Cal.App.5th 347, 353, 364–367 (J.W.) [holding the
“UCCJEA does not govern fundamental jurisdiction,” and father
could not raise lack of UCCJEA jurisdiction for first time on
appeal from juvenile court’s order terminating parental rights]
with In re Marriage of Kent (2019) 35 Cal.App.5th 487, 491–492,
495–496 (Marriage of Kent) [parties’ stipulation alone that
California family court could modify North Carolina court’s
custody and support order insufficient to establish modification
jurisdiction under the UCCJEA; family court’s ruling therefore
was “an act in excess of” its jurisdiction]; see also A.M. v.
Superior Court (2021) 63 Cal.App.5th 343, 352, 354–355 (A.M.)
[concluding mother who objected to family court’s continuing
jurisdiction under section 3422, but did not object at the outset
of the proceeding, did not forfeit jurisdictional challenge on
appeal].)
       We need not resolve whether the UCCJEA confers
“fundamental” subject-matter jurisdiction or simply mandatory
jurisdictional rules—as the court in J.W. concluded—because
we conclude the juvenile court had authority to adjudicate L.B.’s
case. (See J.W., supra, 53 Cal.App.5th at pp. 357–358 [noting
juvenile court has fundamental jurisdiction over children
described by section 300; thus once a section 300 petition is filed,
“the juvenile court is then ordinarily empowered to evaluate the
allegations . . . and declare the minor a dependent of the court”;
UCCJEA “on the other hand, embodies an agreement among
states on rules to determine which jurisdiction should provide




                                  7
the proper forum”].) We do not condone, however, what appears
to be forum shopping by mother.7
1.     Applicable law and standard of review
       “The UCCJEA . . . governs dependency proceedings and is
the exclusive method for determining the proper forum to decide
custody issues involving a child who is subject to a sister-state
custody order.” (In re Cristian I. (2014) 224 Cal.App.4th 1088,
1096 (Cristian I.); § 3421, subd. (b) [declaring subdivision (a)
of section 3421 “the exclusive jurisdictional basis for making a
child custody determination by a court of this state”].)8 The Act


7     We also note the circumstances here are not remotely akin
to those in the cases on which mother relies, A.M. and Marriage
of Kent. Neither of those cases involved a dependency matter.
The appellant in A.M. had asked the trial court for an order
discontinuing its jurisdiction, while mother here affirmatively
asked the juvenile court to exercise its jurisdiction. The family
court in Marriage of Kent ruled on appellant’s modification
motion based on the parties’ stipulation without first asking
the North Carolina court whether it wanted to exercise its
jurisdiction over the issue. Here, the juvenile court immediately
contacted the Iowa court. (A.M., supra, 63 Cal.App.5th at
pp. 347–348; Marriage of Kent, supra, 35 Cal.App.5th at pp. 492,
495.)
8      Under section 3421, subdivision (a), a California court has
jurisdiction to make an initial custody determination if: (1) it is
the “home state” of the child or was the home state within six
months before the proceeding began; (2) there is no home state,
or the home state court declines to exercise jurisdiction because
this state “is the more appropriate forum” under §§ 3427 or 3428
and (A) the child and at least one parent have a “significant
connection” with this state, and (B) substantial evidence is




                                 8
“is designed to avoid jurisdictional conflicts between states and
relitigation of custody decisions, promote cooperation between
states, and facilitate enforcement of another state’s custody
decrees.” (In re R.L. (2016) 4 Cal.App.5th 125, 136.) California
and Iowa have adopted the UCCJEA. (See J.W., supra,
53 Cal.App.5th at p. 355 [“[t]o date, every state except
Massachusetts has enacted the UCCJEA”].)
       Even when another state already has issued a custody
order, a California juvenile court may exercise “temporary
emergency jurisdiction” to issue custody orders to protect a
child present in the state and in need of emergency protection
because of actual or threatened “mistreatment or abuse.”
(§ 3424, subd. (a).) The temporary custody order “must specify
in the order a period that the court considers adequate to allow
the person seeking an order to obtain an order from the state
having jurisdiction.” (§ 3424, subd. (c); In re C.T. (2002) 100
Cal.App.4th 101, 112 (C.T.) [emergency jurisdiction may be
exercised “to protect a child only on a temporary basis until the
court with appropriate jurisdiction issue[s] a permanent order”].)
       A jurisdictional finding under the UCCJEA should be made
after an evidentiary hearing. (Cristian I., supra, 224 Cal.App.4th
at pp. 1097, 1099–1100.) A court may find it has—and exercise—
temporary emergency jurisdiction at a detention hearing. (Id. at


available here “concerning the child’s care, protection, training,
and personal relationships”; (3) all courts having jurisdiction
under the first two grounds have declined to exercise jurisdiction
because a court of this state is the more appropriate forum; and
(4) no court of any other state would have jurisdiction under the
other grounds.




                                 9
pp. 1099–1100; see also C.T., supra, 100 Cal.App.4th at p. 108,
fn. 3 [proper to enter interim custody order to protect child
pending hearing].)
       A court cannot make jurisdiction and disposition findings
based on its temporary emergency jurisdiction, however. (C.T.,
supra, 100 Cal.App.4th at pp. 108–109 [juvenile court exercising
temporary emergency jurisdiction under the UCCJEA not
authorized to make section 300 true finding]; In re C.W. (2019)
33 Cal.App.5th 835, 861–862 [“A court exercising temporary
emergency jurisdiction under the UCCJEA cannot exercise
jurisdiction to determine a child’s permanent custody in the
face of a competing foreign custody award enforceable under
the UCCJEA if . . . the issuing state has not ceded its continuing
jurisdiction.”].) Thus, a juvenile court “may address the merits
of a dependency petition after determining an emergency exists,”
but must do so under section 3421 or 3423, “which are not
emergency jurisdiction provisions.” (C.T., at p. 113.)
       Once the court is aware a custody order from a state with
UCCJEA jurisdiction already exists, the juvenile court exercising
emergency jurisdiction must “immediately communicate with
the other court.” (§ 3424, subd. (d).) “To make an appropriate
order under the [UCCJEA], the California court needs to know
whether the sister court wishes to continue its jurisdiction and
how much time it requires to take appropriate steps to consider
further child custody orders.” (C.T., supra, 100 Cal.App.4th
at pp. 110–111.) If the other court declines to exercise its
jurisdiction, the juvenile court has jurisdiction under the
UCCJEA to proceed with hearing the dependency petition.
(§ 3421, subd. (a)(2)–(3) [jurisdiction to make initial custody
determination when home state court declines jurisdiction




                                10
because California is the more appropriate forum]; § 3423,
subd. (a) [jurisdiction to modify child custody determination
made by another court if that court declines jurisdiction because
California is the more convenient forum]; (Cristian I., supra,
224 Cal.App.4th at pp. 1095, 1101 [juvenile court had jurisdiction
to adjudicate dependency petition after court from Arizona that
had issued custody order ceded its jurisdiction to the California
court].)
       We review the court’s interpretation of the UCCJEA
de novo, but review for substantial evidence the court’s findings
of fact in determining jurisdiction under the UCCJEA. (A.M.,
supra, 63 Cal.App.5th at p. 351.)
2.     The juvenile court had jurisdiction under the
       UCCJEA to adjudicate the section 300 petition
       Contrary to mother’s contentions, the juvenile court had
authority to adjudicate the section 300 petition and enter its
disposition orders, including the final juvenile custody order.
Mother concedes the juvenile court had temporary emergency
jurisdiction under section 3424 “to make a limited order to
protect L.B.” when the Department sought her removal from
father. The court properly exercised its temporary emergency
jurisdiction at the initial and continued detention hearings,
as parents had notice and an opportunity to be heard as required
by the UCCJEA: the juvenile court found notice of the hearings
was proper; parents, their counsel, and counsel for L.B. and
for the Department all were present; the Department presented
evidence—through its social worker’s report—establishing
L.B. required emergency protection based on the allegations
of domestic violence and substance abuse; and counsel had the
opportunity to argue. (See § 3425, subd. (a) [court must give




                                11
notice and opportunity to be heard to all persons entitled to
notice before making a custody determination under the
UCCJEA]; Cristian I., supra, 224 Cal.App.4th at pp. 1099–1100
[court that held detention hearing before determining removal
of child was necessary to protect him from ongoing threat
of serious harm asserted jurisdiction “consistent with, and
authorized by, section 3424”].) Not until after it had considered
the Department’s report and heard from counsel did the court
find a prima facie case under section 300 existed supporting
L.B.’s removal from father and placement with mother under
the Department’s supervision.
       Although mother agrees the juvenile court had authority
under the UCCJEA to detain L.B., she contends that—due to
the existing Iowa custody order—the juvenile court’s jurisdiction
fell under section 3424 alone, precluding it from making its
jurisdiction finding and entering its disposition orders. In
so arguing, mother asserts the May 3 and 5, 2021 jurisdiction
hearing was the only evidentiary hearing held under the
UCCJEA.9 She seems to contend section 3424 thus limited


9      Although not entirely clear, to the extent mother is arguing
the juvenile court was required to hold an additional evidentiary
hearing to establish its jurisdiction, mother has forfeited the
argument—she never asked the court for a hearing. (In re A.C.
(2017) 13 Cal.App.5th 661, 671–672 [appellate court generally
will not consider procedural defects where appellant failed
to bring the matter to trial court’s attention].) Even if such
a hearing were required, as mother advocated for the court
to exercise its jurisdiction under the UCCJEA, there was no
prejudice. (Cristian I., supra, 224 Cal.App.4th at pp. 1099–1100,
1103 [no additional evidentiary hearing necessary where court




                                12
the court’s findings at the jurisdiction hearing to whether an
emergency existed—allowing the court to make temporary orders
to protect L.B. (See C.T., supra, 100 Cal.App.4th at p. 108
[purpose of section 3424 hearing “is limited to a determination
of the existence of an emergency, and under the Act emergency
jurisdiction may be exercised to protect the child only on a
temporary basis”; assumption of emergency jurisdiction does
not confer authority to make “a permanent custody disposition”].)
Relying on C.T., mother argues that, although the court’s true
finding on the section 300 petition was sufficient to establish
the required emergency to invoke UCCJEA jurisdiction under
section 3424, the UCCJEA did not authorize the court to make
the finding, which has “permanent rather than temporary
ramifications with regard to custody.” (C.T., at p. 108.)
       Mother’s argument ignores a key fact: the Iowa court
agreed California was the appropriate jurisdictional forum to
hear this dependency matter before the juvenile court convened
the May 3, 2021 jurisdiction hearing. When the Iowa court
ceded its jurisdiction over the matter to the juvenile court,
the juvenile court had authority to adjudicate the section 300
petition. Mother’s reliance on C.T., therefore, is misplaced.
       There, the juvenile court was aware an Arkansas court
had issued an earlier custody order concerning the child on
whose behalf the California agency had filed a section 300
petition. (C.T., supra, 100 Cal.App.4th at pp. 104–105.) After


adjudicated dependency petition after out-of-state court ceded
jurisdiction; any procedural errors by court under UCCJEA
harmless as no impact on dependency outcome demonstrated].)




                               13
exercising emergency jurisdiction under the UCCJEA at the
detention hearing, the court convened a jurisdiction hearing
and made a true finding that the child was a person described
by section 300. (C.T., at p. 105.) Only after it made its true
finding did the juvenile court contact the Arkansas court, which
refused to cede jurisdiction and asked the court to transfer
the case to Arkansas. (Ibid.) The appellate court reversed the
true finding, concluding it was outside the scope of the court’s
temporary emergency jurisdiction. (Id. at pp.108–109.)
       Here, by contrast, after exercising emergency jurisdiction
to detain L.B., the juvenile court gathered evidence from the
parties about their time in California and Iowa, and continued
the adjudication of the petition so it could contact the court in
Iowa “to see if this is a case that should be tried in Iowa.” Only
after the juvenile court spoke to the judge from the Iowa court,
and the two courts agreed the California juvenile court was
“the appropriate jurisdiction court to hear [L.B.]’s case,” did
the juvenile court even set a jurisdictional hearing. Thus,
unlike the court in C.T., the juvenile court here did not make its
jurisdiction findings and disposition orders “under the umbrella
of temporary emergency jurisdiction.” (Cristian I., supra, 224
Cal.App.4th at pp. 1102–1103 [distinguishing court in C.T. from
juvenile court that did not make jurisdiction findings until after
sister court determined juvenile court should continue to assert
jurisdiction over pending dependency matter].)
       Rather, once the Iowa court declined to exercise its
jurisdiction over the matter—having determined California was
the more appropriate forum—the juvenile court was authorized
to continue its jurisdiction, under sections 3421 or 3423,




                                14
adjudicate the section 300 petition, make its true finding, and
enter the corresponding disposition orders.10
      Mother does not contend otherwise. Indeed she concedes
the juvenile court confirmed with the court in Iowa that it—
the California juvenile court—was the appropriate jurisdictional
court to hear the dependency petition. Mother merely asserts
the juvenile court “had the authority to exercise only temporary


10     The February 4, 2021 minute order does not describe the
communication between the juvenile court and the Iowa court
in depth. As the reporter’s transcript does not include the
February 4 hearing, we presume the juvenile court gave more
details at the hearing, and we can infer from the circumstances
that the Iowa court ceded its jurisdiction after finding California
was a more appropriate and convenient forum under section
3427. (Denham v. Superior Court of Los Angeles County (1970)
2 Cal.3d 557, 564 (Denham) [“ ‘All intendments and presumptions
are indulged to support [the trial court’s action] on matters
as to which the record is silent, and error must be affirmatively
shown.’ ”]; § 3427, subd. (a) [court may decline to exercise
jurisdiction if it determines it is an inconvenient forum].) The
juvenile court thus had original jurisdiction to make a custody
determination under section 3421 or to modify the Iowa court’s
custody order under section 3423: (a) the record shows mother
and/or L.B. had a “significant connection” with California—
mother had lived in California and her family was in California,
and L.B. was born in and had lived all but 28 days of her life
in California; and (b) “[s]ubstantial evidence” was available
in California concerning L.B.’s “care, protection, training,
and personal relationships,” given mother was raising L.B.
in California except when father was able to have L.B. in Iowa
for visitation. (§ 3421, subd. (a)(2)(A) & (B), (3); § 3423 [requiring
California court to have jurisdiction under § 3421, subd. (a)(2)].)




                                 15
emergency jurisdiction” under section 3424 without addressing
the effect the Iowa court’s decision not to exercise its jurisdiction
over the matter had on the juvenile court’s authority to make its
jurisdiction findings and disposition orders.11
       Accordingly, because the juvenile court waited to make its
true finding and related disposition orders until after the Iowa
court ceded its jurisdiction, it did not act outside its scope of
authority under the UCCJEA.




11     We note section 3410 requires the court to make an
accessible record of its communications with an out-of-state
court about UCCJEA matters. (§ 3410, subds. (d)–(e).) As the
appellate record does not include any such record, we presume
that the court made one. (Denham, supra, 2 Cal.3d at p. 564.)
In any event, the failure to do so is a procedural error subject
to a harmless error analysis. (C.T., supra, 100 Cal.App.4th at
pp. 111–112.) As mother has not raised the issue on appeal, or
below, much less demonstrated how she was prejudiced by any
failure to comply with section 3410, she has forfeited the issue.
(In re S.B. (2004) 32 Cal.4th 1287, 1293 [objection not made in
trial court forfeited on appeal]; Cahill v. San Diego Gas & Electric
Co. (2011) 194 Cal.App.4th 939, 956 [point not raised on appeal
treated as forfeited]; see also Cristian I., supra, 224 Cal.App.4th
at pp. 1101, 1103 [procedural error in failing to communicate
directly with sister court did not warrant reversal where there
was no showing of prejudice].)




                                  16
                        DISPOSITION
      We affirm the juvenile court’s May 5 and 13, 2021 findings
and orders.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                    EGERTON, J.

We concur:




             EDMON, P. J.




             KALRA, J.*




*     Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                               17